Exhibit 10.01(a)
Schedule identifying agreements substantially identical to
 
the form of Capital Increase Agreement filed as Exhibit 10.01 hereto
 
 
 



 
Subscribed Capital of ACM Research (Shanghai), Inc. 
 
Investor
 
Purchase Price (RMB)
 
 
Capital (%)
 
Hai Feng Investment Holding Limited
  1,538,461.54 
  0.413%
Jiaxing Haitong Xuchu Equity Investment Fund Partnership (Limited Partnership)
  2,307,692.31 
  0.619%
Shanghai GP Lingang Hi-tech Fund Partnership (Limited Partnership)
  1,923,076.92 
  0.516%
Wuxi Taihu Guolian Emerging Industry Investment Enterprise (Limited Partnership)
  1,923,076.92 
  0.516%
XinGang (Shanghai) Management Consulting Limited Partnership
  727,115.38 
  0.195%
XinShi (Shanghai) Management Consulting Limited Partnership
  1,781,923.08 
  0.478%
XinWei (Shanghai) Management Consulting Limited Partnership
  4,756,153.85 
  1.276%

 
 
 
